Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 4/18/2019, has been entered. 
Claims 1-19 are presented for examination.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it includes extensive mechanical and design details (reference numbers referring to the drawing should be deleted).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  “a peripheral the organic packaging layer” should be changed to “a periphery of the organic packaging layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the inorganic packaging layer" in line 2.  It is unclear if this limitation is referring to both of the least two laminated inorganic packaging layers or if this is referring to another inorganic packaging layer.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al. (US Pub. No. 2019/0181362 A1), hereafter referred to as Tian. 

As to claim 1, Tian discloses a thin film packaging structure (fig 14, elements 40 and 30; [0037]) comprising:
at least two laminated inorganic packaging layers (fig 14, TFE 40; paragraphs [0049]-[0050] teach that TFE 40 is made of two inorganic layers sandwiching an organic layer and TFE 40 is shown in the drawings with two layers sandwiching a third layer but do not label these layers); 
an organic packaging layer disposed between the two adjacent inorganic packaging layers (fig 14, TFE 40; paragraphs [0049]-[0050] teach that TFE 40 is made of two inorganic layers sandwiching an organic layer and TFE 40 is shown in the drawings with two layers sandwiching a third layer but do not label these layers); and


As to claim 6, Tian discloses the thin film packaging structure of claim 1 (paragraphs above).
Tian further discloses wherein the enhancing sealing structure has a thickness greater than a thickness of the organic packaging layer (fig 14, structure 30 is thicker than the sandwiched layer of 40). 

As to claim 7, Tian discloses the thin film packaging structure of claim 1 (paragraphs above).
Tian further discloses wherein the enhancing sealing structure is located in the inorganic packaging layer, and located above or under the organic packaging layer (fig 14, sealing structure 30 is in the inorganic layer of TFE 40 and also at a location that is under sandwiched layer of TFE 40). 

As to claim 8, Tian discloses the thin film packaging structure of claim 1 (paragraphs above).


As to claim 9, Tian discloses a thin film packaging method (figs 14 and 18; [0049]-[0050]), comprising: 
forming a first inorganic packaging layer (fig 14 [0049]-[0050] bottom inorganic layer of the TFE 40 is considered to be the first inorganic packaging layer);
forming an organic packaging layer overlaying the first inorganic packaging layer (fig 14 [0049]-[0050] organic layer of the TFE 40 is considered to be the organic packaging layer);
forming a second inorganic packaging layer overlaying the organic packaging layer (fig 14 [0049]-[0050] upper inorganic layer of the TFE 40 is considered to be the second inorganic packaging layer); and 
forming an enhancing sealing structure surrounding the organic packaging layer (figs 14-15, enhancing sealing structure 30 in the groove 60).  

As to claim 11, Tian discloses the method of claim 9 (paragraphs above).   

disposing the enhancing sealing structure surrounding the organic packaging layer directly at an outer edge of the first inorganic packaging layer and the second inorganic packaging layer (fig 14, the outer edge of the first inorganic packaging layer is considered to be the edge created of the groove 60 with the first inorganic packaging layer of TFE 40). 

As to claim 12, Tian discloses a display panel (fig 14, display panel unit X), comprising a thin film packaging structure (structure of elements 40 and 30), wherein the thin film packaging structure (fig 14, elements 40 and 30; [0037]) comprising:
at least two laminated inorganic packaging layers (fig 14, TFE 40; paragraphs [0049]-[0050] teach that TFE 40 is made of two inorganic layers sandwiching an organic layer and TFE 40 is shown in the drawings with two layers sandwiching a third layer but do not label these layers); 
an organic packaging layer disposed between the two adjacent inorganic packaging layers (fig 14, TFE 40; paragraphs [0049]-[0050] teach that TFE 40 is made of two inorganic layers sandwiching an organic layer 
an enhancing sealing structure (fig 14, structure 30 in the groove 60) disposed surrounding the organic packaging layer (fig 15, groove 60 shown surrounding structure 40 in the region X shown in figures 14-15). 

As to claim 16, Tian discloses the display panel of claim 12 (paragraphs above). 
Tian further discloses wherein the enhancing sealing structure is disposed surrounding an outer edge of the inorganic packaging layer (fig 14, enhancing structure 30 surrounds the outer edge of 40 that faces away from region X).

As to claim 17, Tian discloses the display panel of claim 12 (paragraphs above).
Tian further discloses wherein the enhancing sealing structure has a thickness greater than a thickness of the organic packaging layer (fig 14, structure 30 is thicker than the sandwiched layer of 40).
 
As to claim 18, Tian discloses the display panel of claim 12 (paragraphs above).
Tian further discloses wherein the enhancing sealing structure is located in the inorganic packaging layer, and located above or under the organic packaging layer (fig 14, sealing structure 30 is in the inorganic layer of TFE 40 and also at a location that is under sandwiched layer of TFE 40).

As to claim 19, Tian discloses the display panel of claim 12 (paragraphs above).
Tian further discloses wherein a material of the enhancing sealing structure is an alloy or a metal ([0074]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Senoo et al. (US Pub. No. 2020/0091459 A1), hereafter referred to as Senoo. 
 
As to claim 2, Tian discloses the thin film packaging structure of claim 1 (paragraphs above). 

Therefore, Tian does not explicitly disclose that the enhancing sealing structure is disposed surrounding a peripheral the organic packaging layer. 
Nonetheless, Senoo also discloses a mother substrate including displays (fig 2, mother substrate 50; [0136]) wherein a TFE (30) includes two inorganic layers (31 and 33; [0099]) sandwiching an organic layer (32; [0099]) and figure 1 further shows that TFE (30) includes the layer (32) sandwiched and sealed in the periphery by the joining of inorganic layers (31 and 33).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the TFE of Tian with the inorganic sandwiching layers joined in the periphery as taught by Senoo since this will ensure that moisture and contamination does not penetrate the display.  

As to claim 3, Tian in view of Senoo disclose the thin film packaging structure of claim 2 (paragraphs above).


As to claim 4, Tian in view of Senoo disclose the thin film packaging structure of claim 3 (paragraphs above).
Tian further discloses wherein peripheral regions of two adjacent inorganic packaging layers are attached to each other to collectively clad the organic packaging layer (Tian shows in figure 14 that the two sandwiching layers defined as inorganic in [0049] join each other and clad an organic encapsulating layer), and the enhancing sealing structure (30) is disposed within the peripheral region (peripheral region is the region around region X) and penetrates at least one of the two adjacent inorganic packaging layers (fig 14 shows that enhancing sealing structure 30 penetrates TFE 40 by filling the groove 60). 

As to claim 5, Tian in view of Senoo disclose the thin film packaging structure of claim 2 (paragraphs above).


As to claim 13, Tian discloses the display panel of claim 12 (paragraphs above).  
Tian describes in fig 14, TFE 40 and paragraphs [0049]-[0050] that TFE 40 is made of two inorganic layers sandwiching an organic layer and TFE 40 is shown in the drawings with two layers sandwiching a third layer but do not label these layers.  
Therefore, Tian does not explicitly disclose that the enhancing sealing structure is disposed surrounding a peripheral the organic packaging layer. 
Nonetheless, Senoo also discloses a mother substrate including displays (fig 2, mother substrate 50; [0136]) wherein a TFE (30) includes two inorganic layers (31 and 33; [0099]) sandwiching an organic layer (32; [0099]) and figure 1 further shows that TFE (30) includes the layer (32) sandwiched and sealed in the periphery by the joining of inorganic layers (31 and 33).  


As to claim 14, Tian in view of Senoo disclose the display panel of claim 13 (paragraphs above).  
Tian further discloses wherein the enhancing sealing structure (fig 14, structure 30) is disposed in the inorganic packaging layer (inorganic layer of TFE 40) and proximate to an outer edge of the inorganic packaging layer (outer edge of region X of inorganic layer of TFE 40).

As to claim 15, Tian in view of Senoo disclose the display panel of claim 14 (paragraphs above).   
Tian further discloses wherein peripheral regions of two adjacent inorganic packaging layers are attached to each other to collectively clad the organic packaging layer (Tian shows in figure 14 that the two sandwiching layers defined as inorganic in [0049] join each other and clad an organic encapsulating layer), and the enhancing sealing structure (30) is .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Rajesh et al. (EP3 035 404A1, published 06/22/2016), hereafter referred to as Rajesh. 

As to claim 10, Tian discloses the method of claim 9 (paragraphs above). 
wherein the forming the enhancing sealing structure surrounding the organic packaging layer comprises:
defining a groove or a through hole surrounding the organic packaging layer in the first inorganic packaging layer and in the second inorganic packaging layer, and filling a metal or alloy into the groove or the through hole (fig 14, metal 30 filling groove 60; [0079]-[0081]).
Tian does not disclose how the metal layer is filled into the groove or through hole. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the solder material liquid metal for filling the groove of Tian as taught by Rajesh since Rajesh teaches in [0011] that solder has synergetic advantages for a sealing layer, such as being a good barrier and having good bonding. 

Pertinent Art
Pertinent references are US 20100072578; US10826002; US20200006702; US 20180219178; and US 20190181362.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.